Per Curiam.
This is an appeal from a judgment in favor of the plaintiff below in an action for damages for personal injuries resulting from being struck down by an automobile while crossing Cornelius street at Ann street, in East Eutherford. When appellee started to cross the street the automobile was one-half a block from her, and when she had reached within a few feet from the opposite curb, toward which she was walking, she was struck and injured. The only grounds of appeal are error in refusing to nonsuit and direct a verdict in favor of defendant below because there was no evidence of negligence and because of the contributory negligence of the plaintiff.
There was evidence to sustain the trial judge’s findings upon both these points, and, therefore, we will not disturb his findings.
The judgment below will be affirmed, with costs.